DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggest a host device coupled to a barcode reader, the barcode reader comprising an image sensor for capturing an image of a barcode within a field of view of the barcode reader, the host device comprising: a point-to-point communication interface; a network interface; a processor; memory in electronic communication with the processor; and instructions stored in the memory, the instructions being executable by the processor to: establish a point-to-point connection with the barcode reader via the point-to-point communication interface; determine that the barcode reader is in a state wherein executable instructions necessary for providing, to the host device, data decoded from the barcode within the field of view of the barcode reader, are not present within memory of the barcode reader; use the network interface to connect to a configuration server and to receive, from the configuration server, executable instructions required for the barcode reader to be capable of providing, to the host device, the data decoded from the barcode within the field of view of the barcode reader; provide the executable instructions to the barcode reader via the point-to-point connection; and receive from the barcode reader, via the point-to-point communication interface, the data decoded from the barcode within the field of 57Attorney Docket No. 3271-2-064-5 view of the barcode reader only after the executable instructions have been loaded to volatile memory of the barcode reader (claim 1).

Specifically, Soule, III et al. (US 8196832 B2) discloses a reprogramming system and method for devices including programming symbol comprising at least an image sensor which captures an image of a barcode within a field of view (col. 5, lines 45-61) and loading the firmware from the non-volatile memory to the volatile memory for execution (col. 9, lines 7-48). Cheon (US 20080191035 A1) discloses the computer of a user (15) can be installed beforehand by downloading the programs for encoding and decoding from the server computer (12). The program can be provided in the form of sole software package or in the form of plug-in for being used in the internet browser, or in the form of the chip of integrated circuit (¶176), but is silent on the step to determine that the barcode reader is in a state wherein executable instructions necessary for providing, to the host device, data decoded from the barcode within the field of view of the barcode reader, are not present within memory of the barcode reader.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOAN C LY/Primary Examiner, Art Unit 2887